Citation Nr: 0923004	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
pain syndrome, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for fracture, left 
ankle and left 2nd, 3rd, and 4th metatarsals.

3.  Entitlement to service connection for  a left knee 
condition.

4.  Entitlement to service connection for a right hand 
condition.

5.  Entitlement to service connection for a left hand 
condition.

6.  Entitlement to service connection for a right hip 
condition.

7.  Entitlement to service connection for a left hip 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 through May 
1983, and from January 1984 through June 1995.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran perfected an appeal on the 
issue of entitlement to service connection for a right foot 
disability, but that claim was granted via the February 2009 
rating decision and is no longer before the Board.

The issues of entitlement to service connection for left 
knee, bilateral hand, and bilateral hip disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  At no time during the course of this appeal is there a 
showing of right knee flexion limited to 30 degrees, or 
extension limited to 15 degrees.

2.  At no time during the course of this appeal is there a 
showing of a moderate foot injury, moderate limitation of 
motion of the ankle, or ankylosis.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome, right knee, are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5060 (2008).

2.  The criteria for a compensable rating for fracture, left 
ankle and left 2nd, 3rd, and 4th metatarsals, are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, DC 5299-5284 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-
connected right knee and left ankle disabilities.  The 
Veteran was originally service connected for the left ankle 
in February 1996.  The RO assigned a noncompensable rating 
under diagnostic code (DC) 5299-5284.  The noncompensable 
rating was not appealed at that time, and was continued in 
the May 2006 rating decision, which is now under appeal.  The 
Veteran's right knee disability was originally denied service 
connection in the February 1996 rating decision, but was 
granted in April 1997.  The RO assigned a 10 percent rating 
under diagnostic code (DC) 5299-5257.  The 10 percent rating 
was continued in the May 2006 rating decision, which is now 
under appeal.
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Board notes that assignment of a particular diagnostic 
code is dependent on the facts of each particular case. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the Veteran's case and provide an 
explanation for the conclusion. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Right Knee

The Veteran is service-connected for his right knee 
patellofemoral pain syndrome under 38 C.F.R. § 4.71a, 
diagnostic code (DC) 5060, which rates based upon limitation 
of motion.  For a rating in excess of 10 percent based upon 
limited motion, there must be competent medical evidence of 
flexion limited to 30 degrees, or extension limited to 15 
degrees.

The Veteran filed this claim in October 2005.  At the time of 
his February 2005 VA Joints examination, he was noted as 
having full range of motion in his knees.  He was afforded 
another examination in January 2006.  At that time his right 
knee showed no deformity, no swelling, and was stable with no 
laxation.  Range of motion spanned from 0 to 110 degrees.  In 
March 2006, a VA examiner noted the Veteran's range of motion 
as normal, 0 to 140 degrees.  Physical examination revealed 
mild crepitus, but no joint fluid or effusion, and no joint 
laxity or instability.  The Veteran was most recently 
examined in January 2008.  At that time, the right knee range 
of motion was measured as 0 to 130 degrees both actively, 
passively and with repetitive use.  X-ray at that time was 
essentially normal, with no fracture, subluxation or other 
bony abnormality identified.

There is essentially no additional relevant medical evidence 
with regard to the Veteran's right knee disability during 
this appeal period. At no time is there a showing of flexion 
limited to 30 degrees, or extension limited to 15 degrees, to 
warrant a 20 percent schedular rating under DC 5260 and 5261.

There is also no evidence of ankylosis, instability, or 
cartilage involvement with the right knee. As such, a 
separate compensable rating is not warranted under the 
applicable rating criteria for those manifestations of a knee 
disability. 38 C.F.R. § 4.71a, DC 5256 - 5258. The Court has 
emphasized that when assigning a disability rating, it is 
also necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements. See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98. In this case, the VA 
examiners specifically noted the Veteran's pain on motion of 
the right knee, but no additional functional loss was 
reported in any of the VA examination reports. The current 10 
percent rating compensates the Veteran's pain. There is no 
evidence showing that an increase is warranted under either 
the applicable rating criteria or under DeLuca.

Because there is no evidence to support the Veteran's claim, 
the preponderance of the evidence is in fact against his 
claim, and, therefore, the benefit of the doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Left Ankle

The Veteran asserts that his fracture, left ankle and left 
2nd, 3rd, and 4th metatarsals causes stiffness and soreness 
in the mornings, as well as pain and lack of endurance while 
standing and walking.  See January 2009 VA foot examination.  

Historically, the Board notes that while in service the 
Veteran fractured his ankle and toes during a football game.  
He was in a cast for 12 weeks.

The RO has rated the disability, which is essentially 
residuals of the fracture, under Diagnostic Code 5284.  A 
noncompensable rating was assigned.  Under that diagnostic 
code, a 10 percent rating is warranted for a foot injury 
which is moderate in degree. A 20 percent rating is warranted 
for a moderately severe injury. A 30 percent rating is 
warranted for a severe injury. A 40 percent rating may be 
assigned if there is actual loss of use of the foot.  An 
increased rating under alternative rating criteria require a 
showing of ankylosis of the ankle (DC 5270), moderate or 
marked limited motion of the ankle (DC 5271), or malunion of 
the tarsal or metatarsal bones (DC 5283).

The Veteran filed this claim in October 2005.  At the time of 
his February 2005 VA Joints examination, he was noted as 
having full range of motion in all of his joints, including 
his feet and ankles.  He was again examined in January 2006.  
Physical examination revealed no deformity, no swelling and 
no limitation in range of motion.  X-rays from March 2003 
were noted in the report as showing the old healed fracture, 
as well as bilateral calcaneal spurs.  There is no basis for 
a compensable rating for the service-connected left ankle 
disability at this time, as the examination report shows no 
symptoms related to the left ankle disability.  

The Veteran was next examined in March 2006.  Stiffness was 
reported, but there were no other descriptions of symptoms 
related to the left ankle or foot in that examination report.  
And at the January 2008 examination, he reported bilateral 
ankle pain, but his left ankle was not otherwise described.  

The Board notes that, in February 2009, the calcaneal spurs 
on the left foot were separately service connected and rated 
as 10 percent disabling under DC 5010, which rates as 
degenerative arthritis.  The question therefore becomes 
whether there is any basis for an increase due to the ankle 
disability alone, separate from the foot.  Again, there would 
need to be a showing of moderate limitation of motion of the 
ankle (DC 5271), or ankylosis (DC 5270), or a moderate foot 
injury (DC 5284).  The current rating is under DC 5299-5284.  
The Board notes that Diagnostic Code 5299 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  As such, assigning a 
rating for the ankle, under 5299-5284, for symptoms isolated 
to the ankle and not pertaining to the spurs on the foot, 
would not equate to pyramiding, which is prohibited by VA 
regulation.  Where a single injury results in multiple 
disabilities that are wholly separate and distinct, without 
any shared manifestations, separate ratings for each such 
disability is not pyramiding. Esteban v. Brown, 6 Vet. App. 
259 (1994).

The most recent examination discussing the effects of the 
Veteran's service-connected ankle disability was in January 
2009.  At that time, he reported stiffness and soreness 
mostly in the mornings.  The remaining examination discussed 
the separately service connected foot disability.

After considering all of the evidence, the Board finds no 
basis for assigning a compensable evaluation for the 
Veteran's left ankle disability.  It is clear from the record 
that the Veteran's feet and ankles were examined several 
times and he had the opportunity to report symptoms related 
to the ankle throughout the course of this appeal.  He 
reported only stiffness and pain, but made no suggestion of 
limited motion, or deformity, or instability.  The record 
simply does not reflect that the Veteran's ankle disorder is 
productive of symptomatology analogous to a moderate foot 
injury or moderate limitation of motion of the ankle, nor is 
there a showing of ankylosis or malunion of the tarsal or 
metatarsal bones.  Such findings are not reflected in any of 
the VA examination reports or in the treatment records. 

The Board finds that the ankle stiffness and pain described 
by the Veteran is not within the realm of symptomatology 
contemplated by a compensable rating under the appropriate 
rating criteria.   Accordingly, the Board concludes that the 
criteria for a compensable disability rating are not met. 

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in 
the development of his increased rating claims. Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims. See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Court found that, at a minimum, 
adequate notice requires that VA notify the Veteran that, to 
substantiate the claim: (1) the Veteran must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; (2) if the diagnostic code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability, and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the Veteran; (3) 
the Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the December 2005 letter to the Veteran meets 
the first element of Vazquez, in that it notifies the Veteran 
that evidence showing that his disabilities have increased in 
severity is required to grant an increased rating claim.  The 
May 2008 letter contains the remaining Vazquez elements in 
that it notifies the Veteran of the particular requirements 
for an increase under the diagnostic codes relative to his 
claim, as well as a description of how the diagnostic codes 
are applied to reach the rating, and a description of the 
types of evidence the Veteran may submit.  The requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are met 
in this case.

Also, the Veteran was notified in June 2007 of the type of 
evidence necessary to establish an effective date and a 
disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Any defect 
with respect to the timing of the notice requirement was 
harmless error. The Veteran was furnished content-complying 
notice and proper subsequent VA process, thus curing any 
error in the timing. Pelegrini v. Principi, 18 Vet. App. 112 
(2004). In this case, the requirements of 38 C.F.R. § 
3.159(b)(1), Vazquez-Flores, and Dingess are all met, 
satisfying VA's duty to notify the Veteran.


VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the Veteran's 
statements, his service treatment records, and VA treatment 
records have been associated with the claims folder. The 
Veteran was afforded several VA examinations and the reports 
are associated with the claims folder. The Veteran has not 
notified VA of any additional available relevant records with 
regard to his claims.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome, right knee, is denied.

Entitlement to a compensable rating for fracture, left ankle 
and left 2nd, 3rd, and 4th metatarsals, is denied.


REMAND

The Veteran is seeking service connection for left knee, 
right and left hand, and right and left hip disabilities.  He 
has reported his belief that the claimed disabilities are 
related to service in the Persian Gulf War.  The medical 
evidence also suggests a possibility that these are 
disabilities related to his in-service activities such as 
marching and parachuting.  It is also worth noting that the 
Veteran has a service connected right knee disability, as 
well as service connected left and right foot and left ankle 
disabilities, which may have some causal connection to the 
Veteran's claimed disabilities.  The Board finds that there 
is not sufficient medical evidence at this time to determine 
whether any of the Veteran's claimed disabilities are due to 
undiagnosed illness related to Gulf War Syndrome, or involve 
clinical diagnoses directly due to marching and parachuting, 
or are secondarily related to his already service-connected 
orthopedic disabilities.  A remand is required to afford the 
Veteran a comprehensive VA examination to answer these 
questions.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  Also, under 38 C.F.R. § 3.310(b), 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.

Alternatively, VA is authorized to pay compensation to any 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability, if the disability became 
manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 
disability of 10 percent or more prior to December 31, 2006. 
Compensation is payable under these provisions if by history, 
physical examination, and laboratory tests the disability 
cannot be attributed to any known clinical diagnosis. A 
qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; or a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome, or any 
other disability determined by VA to meet these criteria; or 
any diagnosed illness found by VA to warrant a presumption of 
service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period. Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

In January 2008, the Veteran was afforded a VA examination 
with regard to these pending claims.  The examination report, 
however, is not at all helpful to the Board's final 
adjudication of this claim.  For example, the examiner stated 
"yes" to the question of whether each of the disabilities 
was related to active service, but provided no basis for the 
opinion.  Also, the diagnoses were vague and unclear.  For 
instance, as to the left knee disability claim, the diagnosis 
is left knee pain associated with a left knee condition.  
This is not helpful in deciding this claim, which is complex 
in nature.  An examiner's opinion as to whether there are 
clinical diagnoses associated with the Veteran's left knee, 
left and right hand, and/or left and right hip symptoms, and 
if so, whether any currently diagnosed disability can be 
causally connected to active service, or to an already 
service connected disability, is necessary to decide the 
claim.  If there are no such clinical diagnoses to be made, 
an assessment of the Veteran's symptoms and whether they are 
related to undiagnosed illness, is necessary.  This matter 
must be remanded in order for VA to meet its duty to assist 
the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a comprehensive VA 
examination with regard to each of his 
claims for service connection.  The entire 
claims folder should be provided to the 
examiner.  

The examiner(s) should review the claims 
folder, examine the Veteran, and conduct 
any appropriate diagnostic testing.  The 
examiner(s) should render a comprehensive 
examination report, which first identifies 
any clinical diagnosis related to the 
Veteran's left knee, left hand, right 
hand, left hip, and right hip.  Once a 
diagnosis is made, the examiner should 
then provide an opinion regarding the 
etiology of the Veteran's diagnosed 
disability by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any current left 
knee, left hand, right hand, left hip, and 
right hip disability was incurred in 
service, including as a result of 
marching, parachuting, or any other 
incident of service? 

If the probability of direct service 
connection is less than 50 percent, then 
the examiner should assess whether the 
disability is causally connected to any 
already service-connected disability.

If no clinical diagnosis can be made 
regarding any one or all of the Veteran's 
claimed disabilities, that fact should be 
clearly stated and an opinion rendered as 
to whether the symptoms experienced by the 
Veteran are manifestations of an 
undiagnosed illness.

A complete rationale should be provided 
for all opinions expressed.

2.  Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


